Citation Nr: 1120241	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-20 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an increased rating for healed stress fracture of the left tibia, currently rated noncompensable.  

4.  Entitlement to an increased rating for healed stress fracture of the right tibia, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1997 to May 2001 and from February 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant appeared for a hearing before a Decision Review Officer (DRO) in October 2006.  A transcript of that hearing is associated with the file.  

The issue of entitlement to an increased rating for recurrent back strain, currently rated as noncompensable, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a sinus disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Healed stress fracture of the left tibia is manifested by no functional impairment.

2.  Healed stress fracture of the right tibia is manifested by no functional impairment.


CONCLUSIONS OF LAW

1.  Healed stress fracture of the left tibia is no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5262.   

2.  Healed stress fracture of the right tibia is no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5262.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in November 2005 and March 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.



Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disabilities have not significantly changed and that a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's disability is rated under DC 5262.  Diagnostic Code 5262 assigns a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.

Diagnostic Code 5257 provides as follow: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation. Limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation. A 20 percent evaluation requires that flexion be limited to 30 degrees, and a 30 percent evaluation requires that flexion be limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, and to 10 degrees warrants a 10 percent evaluation. A 20 percent evaluation requires that extension be limited to 15 degrees, and a 30 percent evaluation requires that extension be limited to 20 degrees. A 40 percent evaluation requires that extension be limited to 30 degrees, and a 50 percent evaluation requires that extension be limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate I (2010).

The appellant has appealed the assignment of a noncompensable rating for healed stress fracture of the left and right tibia.  In July 2005, the appellant reported knee pain and tightness.  Examination revealed that the knees were nontender with full range of motion and no crepitus.  The bilateral calcaneal tendons were mildly tender and full.  There was painless range of motion of the ankles and the distal left tibia was tender.  

In November 2005, the appellant reported experiencing tenderness and pain located in the medial portion of the tibia of both legs.  He stated that both tibias experience very little pain while walking but when pressure is applied to the exterior it results in pain at a level of 7-8.  

In the December 2005 VA compensation and pension examination, the appellant complained of bilateral tightness of the Achilles' tendon which occurred after running with occasional crepitus in the ankles.  Examination of the knees revealed no effusion or tenderness about the knees.  The appellant was able to flex to 138 degrees bilaterally with no complaints of pain and there was no fatigability or incoordination noted on repetitive movement of the knees or loss of range of motion post exercise.  No ligamentous laxity was appreciated.  McMurray's sign was negative bilaterally.  

The examination of the ankles revealed moderate inversion laxity bilaterally.  Range of motion was 0 to 25 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion bilaterally.  There was no loss of range of motion post exercise or fatigability or incoordination noted on repetitive movement of the ankles.  Heel to toe walking was intact, and gait unremarkable.  X ray examinations of both ankles and left tibial, fibular region were unremarkable.  Intermittent Achilles' tendon pain but only after extensive exercising, otherwise unremarkable examination was diagnosed.  

The appellant stated in July 2006 that he had pain in his legs when running and after he ran.  He related that the pain makes it so that he is unable to touch his legs at all.  He reported pain on the inside of his legs to his ankles.  

During his October 2006 hearing, the appellant stated that his stress fractures were sensitive to touch for both the left and right.  He also reported some pain.  

The appellant was afforded a VA compensation and pension examination in August 2008.  During this examination, he complained of ankle and knee pain and tightness.  He reported activities such as walking and running did not make the pain worse but he had flare ups once every four weeks with running a lot of miles.  Bilateral tibial shaft pain was noted.  

Examination revealed no evidence of leg shortening, joint or bone abnormality, functional limitation on standing or walking, genu recurvatum and/or malunion of the os calcis or astragalus.  Tender bilateral tibial shafts, worse distally, and knees and ankles not involved was found.  There were no bone or joint abnormalities and soft tissues were unremarkable.  Unremarkable examination was assessed.  Bilateral tibial stress fractures resolved was diagnosed.  The examiner stated that the appellant had no impairment from the lower extremity service connected problems.  The prognosis was good as he continued to run and was not restricted.  X-rays were normal.  

In the January 2010 VA compensation and pension examination, the appellant reported no pain with running but days later he would feel soreness and tenderness to palpation over the bilateral tibia area.  This occurred about once every two to three months.  Examination revealed no evidence of leg shortening, joint or bone abnormality, functional limitation on standing or walking, genu recurvatum, and/or malunion of the os calcis or astragalus.  Lower leg pain was diagnosed.  Stress fracture of the right and left tibia were problems noted to be associated with the diagnosis.  

Based on the evidence presented, the Board finds that a compensable evaluation for healed stress fracture of the left and right tibia is not warranted.  A compensable rating requires periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Under Diagnostic Code 5262, a 10 percent rating is assignable for impairment of the tibia and fibula with slight knee or ankle disability.  The evidence must show the presence of or the functional equivalent of slight knee, to include consideration of the effects of pain, incoordination, lack of endurance, and fatigability.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262.  The Board notes that, while the criteria also refers to ankle symptomatology, the appellant is separately rated for a left and right ankle disability.  

Here, there is no evidence of malunion of the tibia or fibula with slight knee disability.  In fact, x-rays were normal in August 2008.  There also was no evidence of leg shortening, joint or bone abnormality, functional limitation on standing or walking, genu recurvatum and/or malunion of the os calcis or astragalus in August 2008 and January 2010.  Furthermore, examination of the knees in July 2005 revealed the knees were nontender with full range of motion and no crepitus.  The December 2005 examination revealed the knees had no effusion or tenderness, and the appellant was able to flex to 138 degrees bilaterally with no complaints of pain and there was no fatigability or incoordination noted on repetitive movement of the knees or loss of range of motion post exercise.  Based on the these findings, the evidence is against a showing of impairment of the tibia and fibula with slight knee disability.

The Board acknowledges the appellant's report of pain and find that he is competent to report knee pain.  We have considered the pleadings and reports; however, the lay evidence is inconsistent with the VA examinations.  Examination revealed no significant effects on his general occupation and no effects on his usual daily activities.  We also note that examination in August 2008 was unremarkable, and that there was no impairment from the lower extremity service connected problems.  In fact, bilateral tibial stress fractures resolved was diagnosed at that time.  Here, his assertions are not credible in light of the medical findings.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is appropriate for the appellant's disability.  As such, we find that the more credible and probative evidence is against a showing of periarticular pathology productive of painful motion, to at least warrant the minimum compensable rating.  See 38 C.F.R. § 4.59.  

The Board has reviewed the record to determine whether any other diagnostic code may be applicable to the appellant's disability.  However, the Board has found no DC that would allow for a higher rating.  Specifically, the appellant does not have ankylosis of the knee (DC 5256), cartilage that is semilunar (DC 5258), symptomatic removal of semilunar cartilage (DC 5259); or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a (2010).

The Board has further considered whether a separate compensable evaluation is warranted based on limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Here, a separate evaluation for limitation of flexion is not warranted.  At most, examination has revealed flexion limited to 138 degrees.  Such findings do not warrant a separate compensable rating for limitation of flexion.  A separate evaluation is also not warranted under DC 5261 as there is no lay or medical evidence of limitation of extension.  The Board further notes the absence of a showing of recurrent subluxation or lateral instability of the knee (DC 5257).  

The Board also notes that the appellant is employed in supply management on a full time.  It was noted that his disability had no significant effects with his general occupation.  Consequently, the Board finds there is no implicit claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation. As the preponderance of the evidence is against the claim for a higher evaluation, the "benefit-of- the- doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). Accordingly, a compensable rating for healed stress fracture of the left and right tibia is not warranted.

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order. 


ORDER

A compensable rating for healed stress fracture of the left tibia is denied.   

A compensable rating for healed stress fracture of the right tibia is denied.  


REMAND

The appellant has appealed the denial of service connection for headaches.  
Service treatment records reveal that in September 1998 the appellant complained of headaches of a day duration following a jump injury.  Post concussion syndrome was assessed.  In the October 1998 follow up examination, post concussive headaches were assessed.  The appellant denied frequent or severe headaches and clinical evaluation revealed a normal head in April 1999.  

In the February 2001 VA examination, it was noted that the appellant had a motor vehicle accident in 1999 but sustained no major injury.  He had a head injury in 1998, which lead to a concussion and headaches which soon disappeared after the injury.  A review of the systems disclosed no history of headaches.  In the February 2004 and May 2004 post deployment evaluations, the appellant denied that he had or developed headaches at anytime during those deployments.  

No chronic or recurrent headaches were reported in the June 2004 examination.  He denied a history of frequent or severe headaches and/or a head injury in September 2004.  Clinical evaluation at that time revealed normal findings for the head.  

The appellant was afforded a VA compensation and pension examination in December 2005.  During this examination, a history of a head injury in September 1998 was noted.  The appellant was reported to have hit his head without loss of consciousness and that he did not lose his helmet.  He reported a four to five year history of headaches occurring twice a month.  Tension style headaches were diagnosed.  The VA examiner opined that it is less likely as not that these tension style headaches were a complication of the appellant's head injury which was not a concussion since there was no loss of consciousness.  

In the October 2006 RO hearing, the appellant reported his headaches started in the summer/fall of 1998.  He recalled doing a night jump in service and the next morning having a very bad headache.  He recalled two times in service where he hit his head "pretty good."  The appellant reported having approximately one bad headache a month.  He remembered that the word "concussion" was used by the doctor that treated him for his head injury.  

In a June 2007 statement, the appellant asserted that he sustained a head injury in service and that he had residuals of that injury to include headaches.  

In a May 2008 evaluation, when asked about his history for frequent or severe headaches, the appellant did not reply.  However, he reported having a history of a head injury, memory loss or amnesia.  In his explanation, the appellant related having a January 2008 car accident while on duty in which he had his head and neck checked out.  Clinical evaluation at that time revealed normal findings for the head.  

Based on the evidence presented above, we find that another VA compensation and pension examination and opinion is needed in order to decide the claim.  In this regard, the December 2005 VA examiner, who did not identify his/her credentials, determined that there had not been a concussion since there had not been a loss of consciousness.  The examiner provided no support for the conclusion.  Regardless, the report does not comply with a traumatic brain injury (TBI) examination.  As such, we find that a remand is warranted to afford the appellant another examination.  We note that new rating criteria for TBI came into effect in October 2008.  The appellant should thus be afforded a current and adequate VA examination for headaches which takes the proper rating criteria into account.

The appellant has appealed the denial of service connection for a sinus disability.  
Service treatment records reveal complaints of sinus problems in November 1997. The appellant denied sinusitis and clinical evaluations revealed normal sinuses in March 1998 and April 1999.  Nasal stiffness was shown in December 1999.  An URI (upper respiratory infection) was assessed at that time.  

Examination in February 2001 revealed both nostrils were patent.  There was no sinus tenderness noted.  In the February 2004 and May 2004 post deployment evaluations, the appellant denied that he had or developed at anytime during those deployments chronic cough and/or runny nose.  

In July 2004, coryze and postnasal drainage past year and nasal congestion were noted.  Rhinitis, possibly allergic was diagnosed.  

The appellant denied sinusitis and/or chronic or frequent colds in September 2004.  Clinical evaluation revealed normal findings for the sinuses in September 2004.  

In the December 2005 VA compensation and pension examination, the appellant reported that he had allergic testing in his teens but with no reported antigens.  However, it was noted that he continued with frequent rhinitis and possibly sinusitis at one time but he was unsure of that.  He reported a history of bronchitis six to eight times in the past.  Examination revealed no visible polyps.  

In the October 2006 RO hearing, the appellant reported during service he recalled every year around February having sinus problems.  He related having sinus problems in service and that they continued after service.  He stated that he was tested for seasonal allergies and it was found that he did not have such.  

He denied sinusitis and/or chronic or frequent colds in May 2008.  Clinical evaluation revealed normal findings for the sinuses.  

In the August 2008 compensation and pension examination, there was no evidence of draining sinus.  

The appellant was afforded a VA compensation and pension examination in May 2010.  During the examination, the appellant reported problems with his sinuses over his 12 years on active duty.  He could not recall the specifics of his condition but remembered that once a year he would get major bronchitis or a cold.  There was a report of history of sinusitis.  There were no noted current rhinitis or sinus symptoms.  A history of sinus infection about one to two years ago and frequent nose blowing and coughing up phlegm the past winter lasting two weeks was reported.  

Examination revealed no evidence of sinus disease but there were signs of nasal obstruction.  No sinus condition was diagnosed but it was reported that he has had sinus infection in the past.  However, the examiner noted nothing recurrent or frequent.  It was noted that the appellant has had nasal polyps of unknown onset.  The examiner stated that the appellant had a history of yearly URI/bronchitis consistent with viral illnesses that are common in the population.  The VA examiner further stated that it did not appear that the appellant had a current sinus condition but that he has had nasal polyps of unknown onset.  However, he stated that there does not appear to be any condition referable to the "ENT sx" that is caused by his time in service.  

Based on the evidence presented above, we find that another VA compensation and pension examination and opinion is needed in order to decide the claim.  In this regard, the May 2010 VA examiner diagnosed no sinus condition.  However, examination revealed nasal polyps and signs of nasal obstruction.  The Board is mindful of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a Veteran claimed service connection for only PTSD, but the evidence contained diagnoses of other psychiatric disabilities, the Board erred in failing to treat the claim as a broader one for service connection for an acquired psychiatric disorder to include PTSD).  In light of Clemons, we find that another examination and opinion is needed to address the presence of nasal polyps and nasal obstruction.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation and pension examination.  The appellant should be afforded an examination to determine if he has a nasal and/or sinus disability.  If the examiner determines that a disability exists, the examiner, upon review of the entire claims folder, should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is related to service to include the in service manifestations.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Schedule a VA compensation and pension examination to determine the nature and etiology of his headaches.  The appellant should be afforded an adequate VA examination for TBI.  All questions on the VA TBI examination worksheet should be answered to the extent possible.  

The claims folder must be made available to the examiner prior to evaluation.  If the examiner determines that a disability exists, the examiner, upon review of the entire claims folder, should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is related to service to include the in service manifestations.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


